Title: From Thomas Jefferson to Joseph Fay, 24 June 1792
From: Jefferson, Thomas
To: Fay, Joseph



Sir
Philadelphia June 24. 1792.

I received yesterday your favor of the 12th. and shall be very thankful if you can have the Quebec papers brought to me regularly, to which I would wish to have added those of Montreal, now that they are to be in separate governments. Newspapers shew the temper of a country, and it will always be proper for us to have an eye on that of Canada. I am in hopes the printer or postmaster at Bennington can be made the channel for recieving the newspapers and forwarding them without troubling you.—You know of the war between France and her neighbors which probably will end in the freedom of the latter.
Capt. Brandt is arrived here. We are in hopes he can be made useful to the peace of the U.S. with our neighbors. I lately wrote a letter to Mr. Mackay which I hope he received. It was in answer to one wishing to know if he could find occupation here in giving instructions in his own language. I was unable to go into enquiries till Congress rose. I soon found there was little certainty here, and that it would be expedient to extend my enquiries to Baltimore and Richmond. But I was not enabled to encourage him to go to either of those places. The emigrants from France and the West Indies into every state of our union seem to have fully occupied the ground of instruction in their language. With my respects to him and Mrs. Mc:Kay, I have the honor to be with sentiments of perfect esteem, Sir, your most obedt. humble servt

Th: Jefferson

